Merrick C. J.,
concurring. Whatever rights the judgment creditors of the city of New Orleans acquired by recording their judgments prior to the Act of 20th of March, 1858, (p. 221,) are protected by Art. 105,of the Constitution, which declares, that vested rights cannot be divested, unless for purposes of public utility, and adequate compensation previously made.
The Act in question must therefore be construed in reference to this provision of the Constitution. If we attend to the language of the Act, we find that it is the city alone for whom the kind of certificate mentioned in the statute is required to be made when applied for by her proper officers.
Every other person having an interest in procuring a full certificate of mortgages, or other proof of registry of his mortgages, can do so, and the Recorder cannot withhold the proper certificate. Indeed, were there a controversy on the *504question of priority of mortgages, in my opinion, it would be in the power of the court to require the proof, by the production of the books, and other modes of proof, were the certificate refused; and so I understand to be the conclusion of my colleagues.
Of course after the passage of the Act, the Register could neither record judgments presented for registry, nor oxemplifly the same upon his certificate of mortgages for any one.
I deem what Mr Justice Cole has said on the subject of the promulgation of the Act as conclusive, and concur in the decree.